Citation Nr: 9913873	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection of headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel





INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Providence, 
Rhode Island Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
headaches on both a direct basis and as secondary to service-
connected residuals of post vaccinal jaundice.  The issue had 
been initially referred to the RO in a prior Board remand on 
another claim.  The Board then remanded this issue for 
additional development in May 1997.  While at the RO, the 
issue of service connection for a liver disorder and a claim 
for an increased (compensable) rating for post vaccinal 
jaundice were denied by the RO.  The veteran was notified and 
has not been shown to have initiated an appeal of either 
issue.  The Board will consider the issue currently developed 
for review. 


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for headaches is plausible. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection of headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect the veteran was hospitalized 
in August 1943 after complaining of a five day history of 
supra-orbital headaches, yellow eyes, a burning feeling in 
his stomach, and abnormal urine and stools.  A previous 
vaccination for yellow fever was noted.  On examination, he 
had moderately severe generalized icterus and slight 
tenderness on deep palpation over the liver.  Working 
diagnosis or impression was catarrhal jaundice and 
questionable post-vaccinal jaundice.  Final diagnosis in 
October 1943 was cholangitis, acute, non-suppurative, non-
specific, cause undetermined.  He was reportedly cured.  No 
headache disorder was identified.  Report of examination at 
separation in January 1946 reflects notation of 
hospitalization for jaundice in 1943; it was not expected to 
result in disability.

The veteran filed an original application for compensation or 
pension in October 1947 seeking service connection for a 
number of disorders.  He did not report a headache disorder.  
Rating decision in December 1947 granted service connection 
of post vaccinal jaundice and a noncompensable rating was 
assigned.

In 1967, the veteran filed another claim for benefits; he 
reported treatment in 1963 and 1967 for a gall bladder 
disorder and jaundice.  Reports of Allan A. DiSimone, M.D., 
reflect the veteran was hospitalized in March 1967 with 
complaint of a one week history of abdominal pain, extending 
to the back, associated with fatty food intolerance.  
Treatment for yellow jaundice in 1943, and an operation for a 
thyroid carcinoma with radical neck dissection on the left 
side in 1963, were noted.  There were no complaints of a 
headache disorder.  Physical examination was unremarkable 
except for slight icterus and right upper quadrant 
discomfort.  A flat film of the abdomen revealed gallstones.  
Cholecystogram was compatible with cholecystitis and 
cholelithiasis.  Cholecystectomy was performed and 
exploration of the common bile duct.  A liver biopsy was 
unremarkable.  

Three lay statements were submitted in 1967.  The veteran's 
brother stated that the veteran was operated on in 1963 for 
cancer of the thyroid and a doctor had said that subsequent 
abdominal pains were most likely a gall bladder attack, and 
the gall bladder condition was related to the veteran's 
jaundice condition.  A foreman of the veteran from 1947 to 
1957 stated that the veteran constantly complained of 
headaches and his color, especially in his eyes, did not seem 
right.  A friend/hunting partner since 1958 stated that he 
knew the veteran was not well because of his headaches, 
tiredness, and the color of his skin and eyes.  Rating 
decision in September 1967 denied service connection of 
cholecystitis with cholelithiasis.

The veteran filed a claim for an increased rating for 
service-connected post vaccinal jaundice in 1990.  He stated 
that he had severe headaches associated with the service-
connected disability.  Records of Saint Joseph's and Our Lady 
of Fatima Hospital, and George V. Coleman, M.D., dated in 
1963, referring to left thyroid lobectomy and left neck 
dissection for adenocarcinoma of the thyroid, were received.  
There was no reference to headaches in these medical records.  
Rating decision in December 1990 denied an increased 
(compensable) rating.  The veteran appealed.

A VA examination was conducted in June 1992.  The veteran 
reported a history of jaundice in service and reported that 
he believed that cancer of the thyroid in 1963, a gall 
bladder disorder in 1967, and a prostate disorder ten years 
ago, were  related to it.  There was no reference to 
headaches.  Diagnoses were status post thyroidectomy, status 
post prostatectomy, status post cholecystectomy and remote 
history of hepatitis.  

Rating decisions in July and December 1992 confirmed the 
denial of an increased rating for post vaccinal jaundice.  
The veteran appealed.

The Board, in January 1994, remanded the issue of entitlement 
to an increased (compensable) rating for service-connected 
residuals of post vaccinal jaundice.  The Board also directed 
development of the issue of entitlement to service connection 
of headaches secondary to the service-connected residuals of 
post vaccinal jaundice.

Additional records of Saint Joseph's Hospital were received.  
Included was a discharge summary dated in 1979 reflects the 
veteran underwent transurethral resection of the prostate. 
Post operative diagnosis was benign prostatic hypertrophy.  
There was no reference to headaches.

In a July 1994 letter to the veteran, the RO requested he 
submit medical evidence of treatment for headaches from the 
beginning of treatment to the present.

A VA examination for miscellaneous neurological disorders was 
conducted in July 1994.  The veteran reported he had 
paroxysmal headaches occurring usually in the spring between 
March and May.  He said they first started when he had 
jaundice in service, the etiology of which was unclear.  He 
said that with diet control and over the counter medication 
he was able to control the headaches.  The headaches were 
associated with left eye lacrimation and conjunctiva 
irritation as well as sinusitis on the left.  Neurological 
examination was within normal limits and on the day of the 
examination the veteran reported he was not having any 
headaches.  The examiner reported that diagnosis was likely 
cluster headaches and it was unclear whether they were ever 
related to jaundice which first approximately 40 years ago.

As mentioned in the Introduction section of this decision, a 
rating decision in September 1994 denied service connection 
of headaches on a direct basis and as secondary to service-
connected residuals of post vaccinal jaundice; it also denied 
an increased (compensable) rating for residuals of post 
vaccinal jaundice.  A Board decision in May 1995 denied an 
increased rating for service-connected residuals of post 
vaccinal jaundice and referred the veteran's headache claim 
to the RO for procedural development. 

In a VA Form 9 in August 1995, perfecting the appeal of the 
denial of service connection of headaches, the veteran 
claimed entitlement to service connection of a liver disorder 
as secondary to service-connected residuals of post vaccinal 
jaundice.  He stated that a Dr. Cambio told him his headaches 
were a symptom of a liver disorder.  Also submitted in August 
1995 were copies of lab reports of Saint Joseph's hospital 
dated in July 1995.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in February 1996.  He stated that the 
headache preceding his hospitalization in service was 
stronger than any he had ever had before.  He said that, 
following hospitalization, he had headaches during the 
remainder of service and had headaches at discharge.  The 
transcript reflects that he stated that a "Dr. Al Boncardi" 
told him that his headaches were a symptom of a liver problem 
and that it was his (the veteran's) understanding the liver 
problem had a direct correlation to the residuals of post 
vaccinal jaundice.

In a March 1996 report, Brian S. McLeod, M.D., reported that 
the veteran was under his care and had a long history of 
jaundice.  He reported that medical records dated in 1963 
reflect treatment for jaundice and records dated in 1967 
reflect an elevated bilirubin.

As mentioned in the Introduction section of this decision, 
the Board remanded the issue of entitlement to service 
connection of headaches in May 1997.  The RO was to take 
steps to obtain, with the veteran's help, records of Dr. 
Cambio and Dr. Boncardi, to support their reported statements 
to the veteran, that his headaches were caused by a liver 
disorder which was caused by his service-connected jaundice. 
Thereafter, the RO was to conduct further development, 
including a VA examination, if deemed necessary. (It appears 
that rather than "Dr. Al Boncardi," the physician was 
actually Dr. Alphonse Cardi.  It was for the correct 
physician that the RO sought treatment records.)

In VA Forms 21-4142, the veteran authorized release of 
information from Dr. Alphonse Cardi, who he said treated him 
for headaches from 1977 to the present, and from Doctors 
McLeod and Cambio, who he said treated him for headaches from 
1995 to the present.  The RO requested said records from 
these doctors.

Dr. Cardi reported in August 1997 that the veteran had been 
under his care since 1983 and his problems included chronic 
hyperbilirubinemia, cholecystectomy in 1967, and recurrent 
transurethral resection.  Headaches were not listed as a 
problem.  Dr. Cardi submitted a copy of a July 1995 
consultant's report he had provided to Dr. Cambio.  Dr. Cardi 
had evaluated the veteran for a genitourinary disorder.  
Laboratory data reflected a slight increase in bilirubin.  
The report is negative for reference to headaches.

Records from Doctors McLeod and Cambio, dated from August 
1995 to November 1996, were received.  They reflect 
transurethral resection of the prostate in July 1995, and 
follow up, and are negative for reference to headaches.

A VA examination was conducted in October 1997, in connection 
with the claim for an increased rating.  Subjective 
complaints included headaches since the first episode of 
jaundice.  Current complaints were weakness, tiring easily, 
and epigastric discomfort.  Diagnoses included episodes of 
hyperbilirubinemia with no clear-cut etiology.  

In a July 1998 letter to the veteran, the RO advised that 
none of the records received from Doctors Cardi, McLeod, and 
Cambio, reflect treatment for headaches or relate headaches 
to service; the RO requested the veteran obtain medical 
evidence in support of his claim.

Another VA examination was conducted in August 1998.  The 
examiner reviewed the veteran's C-folder.  The examiner was 
to render an opinion on whether the veteran currently 
suffered from any residuals of cholangitis, which was treated 
in service and, specifically, whether he suffered current 
liver problems attributable to service.  The examiner was to 
identify any disorder determined to be attributable to 
service.  The veteran's complaints during the examination 
included having headaches.  The examiner reported there was 
no evidence of chronic liver disease, no evidence of chronic 
hepatitis, and no evidence of functional impairment 
attributable to liver disease.

Rating decision in December 1998 denied service connection of 
a liver disorder secondary to service-connected residuals of 
post vaccinal jaundice.

Supplemental statement of the case (SSOC) in January 1999 
continued the denial of service connection for headaches.  It 
was noted that the veteran had been advised to submit medical 
evidence in support of his claim and that no reply to that 
request for evidence had been received.  In response to the 
SSOC, the veteran requested that his records be forwarded to 
the Board.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  A service connection claim may 
also be well grounded, under 38 C.F.R. § 3.303(b), if 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical, unless it related to a 
condition as to which, under the controlling case law, lay 
observation is competent.  If a chronic condition in service 
and since is not shown, that claim may still be well grounded 
on the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence related a 
present disorder to that symptomatology.  See Savage v. 
Gober,  10Vet. App. 488, 493 (1997)  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1998).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet.App. 439, 448 (1995) (en banc).

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  The Court of Veterans Appeals has held that "[a] 
claim for secondary service connection, like all claims, must 
be well grounded."  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).

Thus, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If a claim is not well grounded, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Veterans Appeals which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Service medical records reflect the veteran reported 
headaches on one occasion in service.  Headaches were 
accompanied by other symptoms, all of five days duration.  He 
received inpatient treatment for what was diagnosed at 
discharge as cholangitis, acute, non-suppurative, non-
specific, cause undetermined, and was reportedly cured.  The 
service medical records are negative for further complaints 
of headaches.  A headache disorder was not reported by the 
veteran or the examiner at separation.  The veteran did not 
report a history of or the existence of a headache disorder 
when he initiated his claim for benefits in 1947.  In 
December 1947, he was granted service connection of residuals 
of post vaccinal jaundice.  Not until 1967 did the veteran 
submit lay evidence of headaches.  In connection with a claim 
regarding a gall bladder disorder and jaundice, he submitted 
written statements of lay witnesses who stated that the 
veteran had complained of a number of symptoms, including 
headaches, since 1947.  The medical evidence submitted at 
that time was negative for complaints or findings of 
headaches.  In connection with the 1990's claim for service 
connection of headaches as secondary to service-connected 
residuals of post vaccinal jaundice, a VA neurological 
examination was conducted in July 1994.  It was noted that 
the veteran had subjective complaints of headaches and that 
the neurological examination was normal.  The examiner 
reported that diagnosis was likely cluster headaches and it 
was unclear whether they were ever related to jaundice which 
first occurred 40 years earlier.

Thus, the medical evidence of record does not contain 
competent medical evidence supporting the veteran's claim 
that a current headache disorder is related to service, the 
episode of headaches in 1943, or to the service-connected 
residuals of post vaccinal jaundice, and thus, the claim is 
not well grounded.  The veteran's representative has 
contented that the veteran had headaches in service and 
claims a continuity of symptomatology from service.  The 
evidence from service consists of one episode of headaches 
over a five day period in conjunction with treatment for 
another disorder.  No actual headache disorder was 
identified.  There were no subsequent complaints of headaches 
in service or at separation or for a number of years 
thereafter.  It was not until 1967 that the veteran first 
submitted evidence of having headaches since service.  While 
the veteran's or other lay statements are competent evidence 
of his complaints, there was no actual notation of a headache 
disorder in service and no medical evidence linking his 
complaints to his current disorder has been presented.  While 
the veteran has also contended that his headache disorder was 
due to a liver disorder which was caused by the service-
connected residuals of post vaccinal jaundice, we find no 
competent medical evidence to support this contention.  And, 
furthermore, we note that the VA examiner in August 1998 
found the veteran did not suffer from chronic liver disease.

The Board does not doubt the sincerity of the veteran's 
belief in the validity of this claim, but the veteran does 
not meet the burden of presenting evidence of a well-grounded 
claim merely by presenting his own assertions because, as a 
lay person, he is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, Grottveit, supra.

Where a claim is not well grounded, the Court of Veterans 
Appeals and the Federal Circuit Court of Appeals have held 
that VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to the claim.  Epps, Murphy, 
supra.  However, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (1991) to advise a claimant of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claim "plausible."  See Robinette, 8 
Vet.App. at 80.  Consequently, there is no need for a remand 
to seek or request additional evidence under the facts of 
this case.  The RO fulfilled its obligation under section 
5103(a) in the statement of the case and supplemental 
statements of the case, which informed the veteran of the 
reasons for the denial of his claim.  See Epps v. Brown, 
supra; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Indeed, in this case the RO has advised the veteran on 
repeated occasions, including the SSOC in January 1999, of 
the need for medical evidence to support his claim and he has 
not provided the requested evidence. 

Where the RO requests information in support of a veteran's 
claim, the veteran's cooperation with all such requests is 
essential and the Board emphasizes that "[t]he duty to assist 
in the development and adjudication of a claim is not a one-
way street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim of service connection of headaches.  Such evidence 
would need to show, through competent medical evidence, a 
current headache disability, and that such disability 
resulted from service or a service-connected disability.





ORDER

The claim of entitlement to service connection of headaches 
is denied as not well grounded.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

